

116 HR 697 IH: To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to pay costs relating to the transportation of certain deceased veterans to veterans’ cemeteries owned by a State or tribal organization.
U.S. House of Representatives
2019-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 697IN THE HOUSE OF REPRESENTATIVESJanuary 22, 2019Mr. Banks introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to pay costs
			 relating to the transportation of certain deceased veterans to veterans’
			 cemeteries owned by a State or tribal organization.
	
		1.Transportation of deceased veterans to veterans’ cemeteries
 (a)In generalSubsection (a) of section 2308 of title 38, United States Code, is amended by striking in a national cemetery and inserting in a national cemetery or a covered veterans’ cemetery. (b)Covered Veterans’ Cemetery DefinedSection 2308 of such title is amended by adding at the end the following new subsection:
				
 (c)Covered Veterans’ Cemetery DefinedIn this section, the term covered veterans’ cemetery means a veterans’ cemetery— (1)in which a deceased veteran described in subsection (b) is eligible to be buried; and
 (2)for which the Secretary has made a grant under section 2408 of this title.. (c)Conforming AmendmentSection 2308 of such title is amended in the section heading by adding at the end the following: or a veterans’ cemetery.
 (d)Clerical amendmentThe table of sections at the beginning of chapter 23 of such title is amended by striking the item relating to section 2308 and inserting the following new item:
				
					
						2308. Transportation of deceased veteran to a national cemetery or a veterans’ cemetery..
			